DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Demas et al., US 9,999,380 B1 (hereinafter “Demas”) in view of Kolosnjaj-Tabi et al., “Cell labeling with magnetic nanoparticles: Opportunity for magnetic cell imaging and cell manipulation” Journal of Nanobiology 2013, 1, (Supple 1): 57 (hereinafter “Kolosnjaj-Tabi”) and Nelson et al., US 2004/0139975 A1 (hereinafter “Nelson”).
claim 1, Demas teaches magnetic particles can be configured to selectively bind with an analyte of interest in order to enable manipulation of the analyte by applying magnetic forces (col. 3, lines 58-67).
Magnetic forces are applied to the magnetic particles by directing a magnetic field of a particular magnitude or gradients thereof at selected locations of the body of a patient; e.g., a magnetic field gradient could be used for collection of, partitioning of, or application of force to magnetic particles in a viscous and/or flowing fluid such as blood in a portion of subsurface vasculature of the patient (col. 4, lines 1-14).
Demas considers various types of the magnetic particles (col. 11, lines 3-47) including, for example, superparamagnetic iron oxide (SPIO) particles (“For example, the magnitude of the induced magnetic dipole moment of a magnetic particle that includes a particle of superparamagnetic iron oxide could be related to the volume of the particle of superparamagnetic iron oxide. The magnetic particles could be artificial (e.g., functionalized polystyrene shells containing and/or coating particles of superparamagnetic iron oxide) […]” col. 11, lines 36-43).
Demas further teaches these various sizes of magnetic particles, including for example a range of 10 nm to 1 micrometer (“the magnetic particles have a diameter on the order of about 10 nm to 1 μm”, col. 11, lines 50-52).
Demas further teaches that these magnetic particles can be configured to selectively bind to one or more analytes including cells, or otherwise the magnetic particle could include the analyte bound to the magnetic particle (“the particles can be configured to selectively bind to one or more analytes (e.g., chemicals, hormones, peptides, DNA or RNA fragments, cells). In some examples, the magnetic particles could be considered to include other elements (e.g., analytes, other magnetic or non-magnetic particles) bound to the magnetic particles. For example, a ‘first magnetic particle’ could include a particle of magnetic material functionalized to selectively interact with an analyte, and a ‘second magnetic particle’ could include one or more of the ‘first magnetic particles’ bound to the analyte, such that the ‘second magnetic particle’ is a composite particle including at least one instance of the analyte. Other embodiments of magnetic particles are anticipated.” col. 11, line 65 – col.12, line 11). 
Further, the analyte that the magnetic particle is functionalized with or bound to can be selected for diagnostic and/or therapeutic relevance (col. 12, lines 12-54):
In some examples, the magnetic particles are functional-ized to selectively interact with an analyte of interest. The magnetic particles can be functionalized by covalently attaching a bioreceptor designed to selectively bind or otherwise recognize a particular analyte (e.g., a clinically-relevant analyte, e.g., a cancer cell). For example, magnetic particles may be functionalized with a variety of biorecep-tors, including antibodies, nucleic acids (DNA, siRNA), low molecular weight ligands (folic acid, thiamine, dimercapto-succinic acid), peptides (RGD, LHRD, antigenic peptides, internalization peptides), proteins (BSA, transferrin, anti-bodies, lectins, cytokines, fibrinogen, thrombin), polysac-charides (hyaluronic acid, chitosan, dextran, oligosaccha-rides, heparin), polyunsaturated fatty acids (palmitic acid, phospholipids), or plasmids. The functionalized magnetic particles can be introduced into a portion of subsurface vasculature of a person by injection, ingestion, inhalation, transdermal application, or in some other manner. 
A clinically-relevant analyte could be any substance that, when present in the blood of a person or animal, or present at a particular concentration or range of concentrations, may directly or indirectly cause an adverse medical condition. For example, the clinically-relevant analyte could be an enzyme, hormone, protein, other molecule, or even whole or partial cells. In one relevant example, certain proteins have been implicated as a partial cause of Parkinson's disease. Thus, the development of Parkinson's disease might be prevented or retarded by providing magnetic particles func-

In view of the above, Demas can be considered to teach a method for directing and/or retaining therapeutic superparamagnetic iron oxide (SPIO) particle labeled cells to/at selected locations within the body of a patient as recited in the preamble of claim 1.
Further, Demas teaches the method comprises:
providing an article (wrist-mounted device 300a, Fig. 3A; col. 13, lines 25-26) comprising a body of material (strap or wrist-band 320a, Fig. 3A; col. 13, lines 27) configured to be secured about the body of a patient (see Fig. 3a which illustrates the strap or wrist-band 320a secured about the body of a patient; i.e., secured about the wrist which is a body part and therefore part of the body.) and configured to retain one or more magnets (magnetic assembly 370a, Fig. 3A; col. 13, lines 26-27);
injecting therapeutic SPIO nanoparticle labeled cells into a target therapy site (“The functionalized magnetic particles can be introduced into a portion of subsurface vasculature of a person by injection, ingestion, inhalation, transdermal application, or in some other manner” col. 12, lines 26-29; as discussed above the magnetic particles may be SPIO
securing the article to the body of the patient (see Fig. 3a which illustrates the wrist-mounted device 300a secured about the body of a patient; i.e., secured about the wrist which is a body part and therefore part of the body); and
retaining at least two magnets (“Magnetic assembly 370a is composed of a plurality of magnetic segments separated by spacers, as described elsewhere herein” col. 13, lines 35-37) by the article such that the at least two magnets together generate a tailored magnetic field (magnetic field 372a, Fig. 3A) directed toward the body of the patient so as to direct and/or retain the therapeutic SPIO particle-labeled cells to/at the target therapy site (“As such, first magnetic particles can experience a first magnetic force (and/or ratio of magnetic to fluid force) such that the first magnetic particles are separated from, differentially collected relative to, or otherwise differently affected by the magnetic assembly relative to second magnetic particles”, col. 13, lines 53-58; “In some examples, magnetic forces could be exerted on more than one type of magnetic particles in an environment. The magnetic forces could be different according to the type of magnetic particles and could be related to corresponding different properties of the types of magnetic particles. The different types of magnetic particles could be collected at respective different locations in an environment (e.g., a lumen of subsurface vasculature) and/or could be collected or otherwise differentially manipulated by a magnetic assembly to enable a variety of applications. For example, a separation distance between magnetic segments of a magnetic assembly could have a first value for a first set of magnetic segments and a second value for a second set of magnetic segments such that first magnetic particles are collected proximate to the first set of magnetic segments and such that second magnetic particles are collected proximate to the second set of magnetic segments. Additionally or alternatively, first and second sets of magnetic segments of a magnetic assembly could have respective first and second configurations (e.g., number, size, shape, composition, relative location, or other properties of elements of the magnetic segments) that are different and that result in corresponding first and second magnetic particles being collected proximate to the first and second sets of magnetic segments, respectively.” col.14, lines 6-30).
Demas does not explicitly teach that the magnetic particles (i.e., the SPIO particles discussed above) are “ultra-small” nanoparticles.
It is noted that applicant has asserted1 that “ultra-small” in the context of nanoparticles means approximately 1 nm - 30 nm in size.
As discussed above, however, Demas teaches various sizes of magnetic particles, including for example a range of 10 nm to 1 micrometer (“the magnetic particles have a diameter on the order of about 10 nm to 1 μm”, col. 11, lines 50-52).
It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In this case, the claimed range (i.e., “ultra-small” nanoparticles which is construed to be 1 nm - 30 nm) overlaps with the range disclose by the prior art (“about 10 nm to 1 μm”).
prima facie case of obviousness exists. By making this modification, the SPIO particles in Demas are thus modified to be ultra-small SPIO (USPIO) nanoparticles; therefore, the SPIO particle-labeled cells in Demas are thus modified to be USPIO nanoparticle-labeled cells as recited in the claim.
It is noted that even if, for argument’s sake, Demas does not teach injecting therapeutic USPIO nanoparticle labeled cells, this is still known from Kolosnjaj-Tabi which teaches therapeutic USPIO nanoparticle labeled cells (see Abstract; Cell labeling with mangetic nanoparticles); particularly, injecting such labeled cells (e.g., see Fig. 11 which illustrates an MRI image of a hind limb injected with labeled cells); and therefore would have been obvious to the ordinarily skilled artisan before the effective filing date to incorporate into the invention of Demas (i.e., replacing the therapeutic USPIO nanoparticle labeled analytes with the therapeutic USPIO nanoparticle labeled cells of Kolosnjaj-Tabi), in order to further tailor the therapy according to the chosen/selected cells that for labeling with the USPIO nanoparticles.
It is noted that while Demas (modified as discussed above) teaches retaining the at least two magnets together with or in the article/body of material such that the at least two magnets generate the tailored magnetic field, with the at least two magnets being retained with, in, or by the article/body of material so that the tailored magnetic field is directed toward the body of the patient so at to direct and/or retain the therapeutic as discussed above), Demas does not teach or suggest that the article/body of material has a plurality of pockets, wherein each pocket is sized to receive and retain one or more magnets therein, let alone that each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to or removed from, the pocket nor that the at least two magnets are retained with, in, or by the article/body of material by inserting them into at least two pockets of the plurality of pockets.

On the other hand, Nelson, in a similar field of endeavor (i.e., magnetic therapy; particularly, how to positions magnets on the body of patient using a wearable article comprising a body of material) teaches:
providing an article (neck collar 122, Figs. 20A-20C) comprising a body of material (e.g., foam material, ¶ [0186]) configured to be secured about the body of a patient (“full neck collar 122, which sized and configured to be worn completely about the neck (see FIG. 20B)” ¶ [0186]) and having a plurality of pockets (126, Figs. 20A and 20C) thereon, wherein each pocket is sized to receive and retain one or more magnets (magnets 62, Figs. 20A and 20C; “As shown in FIG. 20A, the collar 122 carries a magnetic force source 14, which comprise one or more permanent magnets 62. The permanent magnets can be of any shape, size, composition, and/or orientation.” ¶ [0188]) therein (see Fig. 20A; “the permanent magnets 62 can be inserted into pockets 126 in the collar”, ¶ [0189]; “The magnets may be single or multiple magnets” ¶ [0191]), and wherein each pocket comprises an opening along a side of the pocket (see Fig. 20A which shows that each pocket has an opening along a side the pocket) for permitting the one or more magnets to be selectively added to, “The pockets 126 allow the physician or medical technician to select magnets 62 for type and strength appropriate to the needs of the patient. The pockets 126 also allow the physician to select the placement of the source magnets 62”, ¶ [0189]; “The physician selects the placement according to the desired physiologic response” ¶ [0190]);
securing the article to the body of the patient (e.g., the neck collar 122 is shown in Fig. 20B as being secured to the neck of the patient); and
inserting at least two magnets into at least two pockets of the plurality of pockets of through the openings of the at last two pockets (“the permanent magnets 62 can be inserted into pockets 126 in the collar” ¶ [0191]; see Figs. 20A and 20C) such that the at least two magnets together generate a tailored magnetic field (magnetic fields F1, F2, and F3, Fig. 20C; ¶ [0190]-[0195]), with the at least two magnets being inserted into the at least two pockets of the plurality of pockets so that the tailored magnetic field is directed toward the body of the patient (¶ [0190]-[0195]).
The technique of Nelson is applicable to Demas because both Demas and Nelson are concerned with how to position magnets against the body of a patient; specifically by retaining magnets with, in, or by an article comprising a body of material configured to be secured bout the body of the patient such that at least two magnets generate a tailored a magnetic field, with the at least two magnets being positioned so that the tailored magnetic field directed toward the body of the patient.

Applying the technique of Nelson (i.e., positioning magnets against the body of a patient by retaining/inserting magnets through the openings of pockets of an article comprising a body of material that is worn by the patient) to Demas would have yielded e.g., reasonable expectation of success with regards to positioning magnets against the body of a patient, as evidenced by Nelson which successfully positioning magnets against the body by retaining/inserting the magnet into openings of pockets of a wearable article) and would have resulted in an improved system (namely, the claimed invention): In other words, by (1) providing the article of Demas with a plurality of pockets, wherein each pocket is sized to received and retain one or more magnets therein, and wherein each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket and (2) retaining the magnets in Demas2 in/by the article by inserting the magnets into the openings of at least two pockets of the article such that the at least two magnets generate a tailored magnetic field, with the at least two magnets being inserted into the at least two pocket of the plurality of pockets so that the tailored magnetic field is directed toward the body of the patient, this would have resulted in:
A method for directing and/or retaining therapeutic ultra-small superparamagnetic iron oxide (USPIO) nanoparticle- labeled cells to/at selected locations within the body of a patient, the method comprising:
providing an article comprising a body of material configured to be secured about the body of a patient and having a plurality of pockets thereon, wherein each pocket is sized to receive and retain one or more magnets therein, and wherein each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket 
injecting therapeutic USPIO nanoparticle-labeled cells into a target therapy site; securing the article to the body of the patient; and
inserting at least two magnets into at least two pockets of the plurality of pockets through the openings of the at least two pockets such that the at least two magnets together generate a tailored magnetic field, with the at least two magnets being inserted into the at least two pockets of the plurality of pockets so that the tailored magnetic field is directed toward the body of the patient so as to direct and/or retain the therapeutic USPIO nanoparticle-labeled cells to/at the target therapy site.
The ordinary skilled artisan would have recognized that technique of Nelson allows for customized positioning of magnets according target therapy site in order to customize/tailor the magnetic field directed toward the body of the patient.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Demas by providing the article of Demas with a plurality of pockets thereon, wherein each pocket is sized to receive and retain one or more magnets therein and wherein each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket, and inserting at least two magnets into at least two pockets of the plurality of pockets through the openings of the at least two pockets such that the at least two magnets together generate a tailored magnetic field, with the at least two magnets being inserted into the at least two pockets of the plurality of pockets so that the tailored magnetic field is directed toward the body of the patient so as to direct and/or retain the therapeutic USPIO nanoparticle-labeled cells to/at the target therapy site, because it would have merely involved applying a i.e., positioning magnets against the body of a patient by providing an article comprising a body of material configured to be secured about the body of a patient and having a plurality of pockets thereon, wherein each pocket is sized to receive and retain one or more magnets therein, and wherein each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket; and inserting at least two magnets into at least two pockets of the plurality of pockets through the openings of the at least two pockets such that the at least two magnets together generate a tailored magnetic field, with the at least two magnets being inserted into the at least two pockets of the plurality of pockets so that the tailored magnetic field is directed toward the body of the patient, as taught by Nelson) to a known device (method or product) ready for improvement (i.e., positioning the magnets in Demas3 by retaining the magnets in/by the article) to yield predictable results (e.g., reasonable expectation of success with regards to positioning magnets against the body of a patient, as evidenced by Nelson which successfully positioning magnets against the body by retaining/inserting the magnet into openings of pockets of a wearable article/garment in order to tailor magnetic field directed toward the body of the patient); and the ordinarily skilled artisan would have been motivated to make this modification in order to customize the positioning to the magnets according to the target therapy site.

claim 2, Demas modified in view of the teachings of Kolosnjaj-Tabi and Nelson teach the invention of claim 1; further, as discussed above, at least one of the at least two magnets is inserted into at least one pocket of the plurality of pockets. 
It is noted that the modified Demas further teaches measuring properties of the USIO nanoparticle-labeled cells using a magnetic resonance sensor (col. 31, lines 9-18); but does not teach that this would specifically involve MRI visualization is used to observe the position of the therapeutic USPIO nanoparticle-lebeled cells relative to the target therapy site.
Kolosnjaj-Tabi in the same field of endeavor (i.e., directing and/or retaining therapeutic magnetic particle labeled cells to/at a target therapy site) teaches therapeutic USPIO nanoparticle labeled cells (“a method of controlled cell labeling with citrate-coated ultra small superparamagnetic iron oxide nanoparticles”, Abstract; “citrate-coated maghemite nanoparticles of 7-6 nm in diameter’, page 2, right col.), and MRI visualization thereof relative to the target therapy site (pages 8-12, section titled “Imaging cells with magnetic resonance imaging”; e.g., see Fig. 9 which illustrated an MR image of the lower hind limb of a mouse injected with magnetically labeled macrophases).
The ordinarily skilled artisan would have recognized that by visualizing via MRI as claimed, this would allow the clinician to evaluate the progress/effectiveness of the magnetic direction/retention of the therapeutic USPIO nanoparticle-labeled cells by spatially conveying its position relative to the target therapy site.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Demas 

Regarding claims 4-6, the invention of Demas modified in view of the teaching of Kolosnjaj-Tabi and Nelson as discussed above teaches the invention of claim 1; but does not teach that the article comprises a sleeve for making a gripper fit about the body of the patient, that the article comprises a wrap for securement about the body of the patient, nor that the article comprises a brace for securement about the body of the patient.
Otherwise, Nelson teaches the article may be a sleeve for making a gripping fit about the body of the patent (neck collar 122 as discussed above reads on a neck sleeve because it has a generally tubular shape designed to fit over the neck),  a wrap for securement about the body of the patient (neck collar 122 as discussed above reads on a wrap because it wraps around the patient’s neck), or a brace for securement about the body of the patient (neck collar 122 as discussed above reads on a neck brace because it is fitted to the neck and gives support thereto).
The ordinarily skilled artisan would have recognized that by embodying the article as a sleeve, wrap, or brace, the article can be designed to a specific body shape or body part thereof (e.g., the neck, etc.).
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Demas by modifying the article to comprise a sleeve for .

Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Demas in view of Nelson.
Regarding claim 7, Demas teaches an apparatus for directing and/or retaining therapeutic particle labeled cells (e.g. ,SPIO particle-labeled cells) to/at selected locations within the body of a patient (as discussed above regarding claim 1, see Demas col. 3, lines 58-67; col. 4, lines 1-14; col. 11, lines 3-47, 50-52; col. 11, line 65 – col. 12, line 54), the apparatus comprising:
an article (wrist-mounted device 300a, Fig. 3A; col. 13, lines 25-26) comprising a body of material (strap or wrist-band 320a, Fig. 3A; col. 13, lines 27) configured to be secured about the body of patient (see Fig. 3a which illustrates the wrist-mounted device 300a secured about the body of a patient; i.e., secured about the wrist which is a body part and therefore part of the body), and configured to retain magnets (magnetic assembly 370a, Fig. 3A; col. 13, lines 26-27);
a least two magnets (“Magnetic assembly 370a is composed of a plurality of magnetic segments separated by spacers, as described elsewhere herein” col. 13, lines 35-37) retained with, by, or in the article such that the at least two magnets together generate a tailored magnetic field (magnetic field 372a, Fig. 3A), with the at “As such, first magnetic particles can experience a first magnetic force (and/or ratio of magnetic to fluid force) such that the first magnetic particles are separated from, differentially collected relative to, or otherwise differently affected by the magnetic assembly relative to second magnetic particles”, col. 13, lines 53-58; “In some examples, magnetic forces could be exerted on more than one type of magnetic particles in an environment. The magnetic forces could be different according to the type of magnetic particles and could be related to corresponding different properties of the types of magnetic particles. The different types of magnetic particles could be collected at respective different locations in an environment (e.g., a lumen of subsurface vasculature) and/or could be collected or otherwise differentially manipulated by a magnetic assembly to enable a variety of applications. For example, a separation distance between magnetic segments of a magnetic assembly could have a first value for a first set of magnetic segments and a second value for a second set of magnetic segments such that first magnetic particles are collected proximate to the first set of magnetic segments and such that second magnetic particles are collected proximate to the second set of magnetic segments. Additionally or alternatively, first and second sets of magnetic segments of a magnetic assembly could have respective first and second configurations (e.g., number, size, shape, composition, relative location, or other properties of elements of the magnetic segments) that are different and that result in corresponding first and second magnetic particles being collected proximate to the first and second sets of magnetic segments, respectively.” col.14, lines 6-30).

Demas does not explicitly teach that the magnetic particles (i.e., the SPIO particles discussed above) are nanoparticles. The ordinarily skilled article would recognize that the term “nanoparticle” encompasses particles in the range of 1 nm – 100 nm in size. It is noted that this is consistent applicant’s assertion4 that “ultra-small” nanoparticles (which is a subset of nanoparticles) means approximately 1 nm – 30 nm in size because the range of 1 nm – 30nm is a subset of the range of 1 nm – 100nm.
As discussed above, however, Demas teaches various sizes of magnetic particles, including for example a range of 10 nm to 1 micrometer (“the magnetic particles have a diameter on the order of about 10 nm to 1 μm”, col. 11, lines 50-52).
I has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In this case, the claimed range (i.e., “nanoparticles” which is construed to be 1 nm - 100 nm) overlaps with the range disclose by the prior art (“about 10 nm to 1 μm”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the SPIO particles to be SPIO nanoparticles because the claimed size range overlaps with the disclosed size range in Demas and it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. By 

It is noted that while Demas (modified as discussed above) teaches retaining the at least two magnets together with or in the article/body of material such that the at least two magnets generate the tailored magnetic field, with the at least two magnets being retained with, in, or by the article/body of material so that the tailored magnetic field is directed toward the body of the patient so at to direct and/or retain the therapeutic SPIO nanoparticle-labeled cells to/at the target therapy site (as discussed above), Demas does not teach or suggest that the article/body of material comprises a plurality of pockets, wherein each pocket is sized to receive and retain one or more magnets therein, let alone that each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket; nor that the at least two magnets are retained with, in, or by the article/body of material by being disposed/inserted in at least two pockets of the plurality of pockets, wherein the article is configured such that the at least two magnets can be inserted into at least two pockets of the plurality of pockets after the article has been secured about the body of the patient.
On the other hand, Nelson teaches an apparatus comprising:
an article (neck collar 122, Figs. 20A-20C) comprising a body of material (e.g., foam material, ¶ [0186]) configured to be secured about the body of a patient (“full neck collar 122, which sized and configured to be worn completely about the neck (see FIG. 20B)” ¶ [0186]), and a plurality of pockets (126, Figs. 20A and 20C) thereon, magnets 62, Figs. 20A and 20C; “As shown in FIG. 20A, the collar 122 carries a magnetic force source 14, which comprise one or more permanent magnets 62. The permanent magnets can be of any shape, size, composition, and/or orientation.” ¶ [0188]) therein  (see Fig. 20A; “the permanent magnets 62 can be inserted into pockets 126 in the collar”, ¶ [0189]; “The magnets may be single or multiple magnets” ¶ [0191]), and wherein each pocket comprises an opening along a side of the pocket (see Fig. 20A which shows that each pocket has an opening along a side the pocket) for permitting the one or more magnets to be selectively added to, or removed from, the pocket (“The pockets 126 allow the physician or medical technician to select magnets 62 for type and strength appropriate to the needs of the patient. The pockets 126 also allow the physician to select the placement of the source magnets 62”, ¶ [0189]; “The physician selects the placement according to the desired physiologic response” ¶ [0190]); and
at least two magnets disposed in at least two magnets disposed in at least two pockets of the plurality of pockets (“the permanent magnets 62 can be inserted into pockets 126 in the collar” ¶ [0191]; see Figs. 20A and 20C) such that the at least two magnets together generate a tailored magnetic field (magnetic fields F1, F2, and F3, Fig. 20C; ¶ [0190]-[0195]), wherein the article is configured such that the at least two magnets can be inserted into at least two pockets of the plurality of pockets after the article has been secured about the body of the patient (the ordinarily skilled artisan would have understood that the magnets 62 are capable of being inserted into the pockets 126 at arbitrary times including after the neck collar 122 is secured to the neck of the patient), with the at least two magnets being inserted into the at least two pockets of the plurality of pockets so that the tailored magnetic field is directed toward the body of the patient (¶ [0190]-[0195]).
The technique of Nelson is applicable to Demas because both Demas and Nelson are concerned with how to position magnets against the body of a patient; specifically by retaining magnets with, in, or by an article comprising a body of material configured to be secured bout the body of the patient such that at least two magnets generate a tailored a magnetic field, with the at least two magnets being positioned so that the tailored magnetic field directed toward the body of the patient.

Applying the technique of Nelson (i.e., positioning magnets against the body of a patient by retaining/inserting magnets through the openings of pockets of an article comprising a body of material that is worn by the patient) to Demas would have yielded predictable results (e.g., reasonable expectation of success with regards to positioning magnets against the body of a patient, as evidenced by Nelson which successfully positioning magnets against the body by retaining/inserting the magnet into openings of pockets of a wearable article) and would have resulted in an improved system (namely, the claimed invention): In other words, by (1) providing the article of Demas with a plurality of pockets, wherein each pocket is sized to received and retain one or more magnets therein, and wherein each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket and (2) retaining the magnets in Demas5 in/by the article by inserting the magnets into the openings of at least two pockets of the article such that the at least two magnets generate a tailored magnetic field, with the at least two magnets being inserted into the at least two pocket of the plurality of pockets so that the tailored magnetic field is directed toward the body of the patient, this would have resulted in:
An Apparatus for directing and/or retaining therapeutic nanoparticle-labeled cells to/at selected locations within the body of a patient, the apparatus comprising:
an article comprising a body of material configured to be secured about the body of a patient, and a plurality of pockets thereon, wherein each pocket is sized to receive and retain one or more magnets therein, and wherein each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket;
and at least two magnets disposed in at least two pockets of the plurality of pockets such that the at least two magnets together generate a tailored magnetic field, wherein the article is configured such that the at least two magnets can be inserted into the at least two pockets of the plurality of pockets after the article has been secured about the body of the patient with the at least two magnets being inserted into the at least two pockets of the plurality of pockets so that the tailored magnetic field is directed toward the body of the patient so as to direct and/or retain therapeutic nanoparticle-labeled cells to/at a target therapy site.
The ordinary skilled artisan would have recognized that technique of Nelson allows for customized positioning of magnets according target therapy site in order to customize/tailor the magnetic field directed toward the body of the patient.
i.e., an article comprising a body of material configured to be secured about the body of a patient, and a plurality of pockets thereon, wherein each pocket is sized to receive and retain one or more magnets therein, and wherein each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket; and at least two magnets disposed in at least two pockets of the plurality of pockets such that the at least two magnets together generate a tailored magnetic field, wherein the article is configured such that the at least two magnets can be inserted into at least two pockets of the plurality of pockets after the article has been secured about the body of the patient, with the at least two magnets being inserted into the at least two pockets of the plurality of pockets so that the tailored magnetic field is directed toward the body of the patient, as taught by Nelson) to a known device (method or product) ready for improvement (i.e., positioning the magnets in Demas6 by retaining the magnets in/by the article) to yield predictable results (e.g., reasonable expectation of success with regards to positioning magnets against the body of a patient, as evidenced by Nelson which successfully positions magnets against the body by retaining/inserting/disposing the magnet into pockets of a wearable article/garment in order to tailor magnetic field directed toward the body of the patient); and the ordinarily skilled artisan would have been motivated to make this modification in order to customize the positioning to the magnets according to the target therapy site.

Regarding claims 10-12, the invention of Demas modified in view of the teaching of Nelson as discussed above teaches the invention of claim 7; but does not teach that the article comprises a sleeve for making a gripper fit about the body of the patient, that the article comprises a wrap for securement body the anatomy of the patient, nor that the article comprises a brace for securement body the anatomy of the patient.
Otherwise, Nelson teaches the article may be a sleeve for making a gripping fit about the body of the patent (neck collar 122 as discussed above reads on a neck sleeve because it has a generally tubular shape designed to fit over the neck),  a wrap for securement about the body of the patient (neck collar 122 as discussed above reads on a wrap because it wraps around the patient’s neck), or a brace for securement about neck collar 122 as discussed above reads on a neck brace because it is fitted to the neck and gives support thereto).
The ordinarily skilled artisan would have recognized that by embodying the article as a sleeve, wrap, or brace, the article can be designed to a specific body shape or part thereof (e.g., the neck, etc.).
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Demas by modifying the article to comprise a sleeve for making a gripping fit about the body of the patient and in the alternative by modifying the article to comprise a wrap for securement about the body of the patient, and in the alternative by modifying the article to comprise a brace for securement about the body of the patient, as taught by Nelson; and the ordinarily skill artisan would have been motivated to make this modification in order to design the article for a specific body shape or part thereof (e.g., the neck, etc.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Demas in view of Nelson as applied to claim 7 above, and further in view of Kolosnjaj-Tabi.
Regarding claim 8, Demas modified in view of the teachings of Nelson teaches the invention of claim 7. 
It is noted that the modified Demas further teaches measuring properties of the USIO nanoparticle-labeled cells using a magnetic resonance sensor (col. 31, lines 9-18); but does not teach that this would specifically involve MRI visualization is used to 
Kolosnjaj-Tabi in the same field of endeavor (i.e., directing and/or retaining therapeutic magnetic particle labeled cells to/at a target therapy site) teaches therapeutic USPIO nanoparticle labeled cells (“a method of controlled cell labeling with citrate-coated ultra small superparamagnetic iron oxide nanoparticles”, Abstract; “citrate-coated maghemite nanoparticles of 7-6 nm in diameter’, page 2, right col.), and MRI visualization thereof relative to the target therapy site (pages 8-12, section titled “Imaging cells with magnetic resonance imaging”; e.g., see Fig. 9 which illustrated an MR image of the lower hind limb of a mouse injected with magnetically labeled macrophases). In this sense, an MRI visualization apparatus for performing such MRI visualization is implied.
The ordinarily skilled artisan would have recognized that by visualizing via MRI as claimed, this would allow the clinician to evaluate the progress/effectiveness of the magnetic direction/retention of the therapeutic USPIO nanoparticle-labeled cells by spatially conveying its position relative to the target therapy site.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Demas invention by providing an MRI apparatus for performing MRI visualization such that MRI visualization may be used to observe the position of the therapeutic USPIO nanoparticle-labeled cells, as taught by Kolosnjaj-Tabi; and the ordinarily skilled artisan would have been motivated to make this modification in order to evaluate the 

Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not entirely persuasive.
The 112(a) rejections are withdrawn in view Applicant’s arguments and/or amendments to the claims.
With regards to the enablement rejection in particular, the claim does not necessarily require that the MRI visualization (which is broad enough to encompass magnetic resonance imaging; i.e., the image acquisition itself) occur while the magnets are present. The ordinarily skilled artisan would have known that the magnets must first be removed from the patient before performing magnetic resonance imaging as is well-known in the art.
Further, it is noted that MPEP 2164.08(b) recites:
The presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled. The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art. Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984) (prophetic examples do not make the disclosure nonenabling).

Although, typically, inoperative embodiments are excluded by language in a claim (e.g., preamble), the scope of the claim may still not be enabled where undue experimentation is involved in determining those embodiments that are operable. A disclosure of a large number of operable embodiments and the identification of a single inoperative embodiment did not render a claim broader than the enabled scope because undue experimentation was not involved in determining those embodiments that were operable. In re Angstadt, 537 F.2d 498, 502-503, 190 USPQ 214, 218 (CCPA 1976). However, claims reading on significant numbers of Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971).

In this case, the fact that inoperative embodiments are conceivably within the literal scope of the claim (because the claim does not explicitly preclude magnetic resonance imaging with the magnets present) does not render the claim non-enabled. The ordinarily skilled artisan would have known, with no more effort than is normally required in the art, that magnetic resonance imaging cannot be performed while the magnets are present; further, the ordinarily skilled artisan would have known to remove the magnets prior to performing magnetic resonance imaging. Since the ordinarily skilled artisan would have been able to identify which embodiments are operable or inoperable without undue experimentation the claims are considered enabled, especially because the ordinarily skilled artisan would have understood that one should simply remove the magnets prior to performing magnetic resonance imaging in order to solve this problem of how to incorporate MRI into the invention.
Applicant appears to argue that Demas does not teach injecting therapeutic USPIO nanoparticle-labeled cells; rather, that Demas teaches labeling cells/material already present in the body; i.e., providing magnetic particles to bind to these already-present cells/materials so that they can be segregated and potentially removed from the body.
This is not an entirely fair/complete characterization of Demas because Demas discloses at least two embodiments of the magnetic particles as discussed below, at least one of which reads on the claimed labeled cells:
Further, the particles can be configured to selectively bind to one or more analytes (e.g., chemicals, hormones, peptides, DNA or RNA fragments, cells).” (col. 11, line 65 – col. 12, line 1). In this sense, “analytes” include “cells”.
Demas further teaches: “In some examples, the magnetic particles could be considered to include other elements (e.g., analytes, other magnetic or non-magnetic particles) bound to the magnetic particles. For example, a `first magnetic particle` could include a particle of magnetic material functionalized to selectively interact with an analyte, and a `second magnetic particle` could include one or more of the `first magnetic particles` bound to the analyte, such that the `second magnetic particle` is a composite particle including at least one instance of the analyte” (col. 12, lines 1-10). In this sense, Demas teaches two embodiments of the magnetic particle, the second embodiment being a composite magnetic particle; i.e., an analyte (which is as discussed above could include a cell per se) that is bound to a magnetic particle.
In view of these two teachings, the ordinarily skilled artisan would have recognized that Demas teaches a magnetic particle bound to one or more analytes including cells; therefore Demas teaches magnetic particle labeled cells. Further, as discussed above in the rejection, the magnetic particle labeled cells are therapeutic; therefore, Demas teaches therapeutic magnetic particle labeled cells. Further, as discussed in the rejection above, the magnetic particles are SPIO nanoparticles; therefore, Demas teaches therapeutic SPIO nanoparticle-labeled cell. As discussed above in the rejection, the size of the SPIO nanoparticles overlaps with the claimed 
In this sense, while applicant’s argument seems to apply to the first embodiment, it is not persuasive with regards to the second embodiment (i.e., the composite magnetic particle)
Applicant argues against the application of the teachings of Nelson to the combination of references by what appears to be a non-analogous art argument; particularly because the magnets and magnetic fields thereof in Nelson are applied to the body of the patient for a different therapeutic purpose and because a person of ordinary skill in the art seeking to solve the problem of how to concentrate such labeled cells at a particular location in the body would not look to Nelson at all to solve the problem of how to concentrate Demas' magnetically-labeled cells/materials at a particular location in the body.
This is not found to be persuasive. Notwithstanding the fact that Nelson applies magnetic fields to the body for different therapeutic reasons than that of Demas or the Applicant, Nelson is still relevant to the problem of how to position/attach magnets on/to a patient (e.g., Nelson teaches the following solution: integrating magnets into an article worn by the patient) and the problem of how to integrate magnets into an article worn by the patient (e.g., Nelson teaches the following solution as discussed above in the rejection: positioning magnets against the body of a patient by providing an article comprising a body of material configured to be secured about the body of a patient and having a plurality of pockets thereon, wherein each pocket is sized to receive and retain one or more magnets therein, and wherein each pocket comprises an opening along a 
It is noted that these problems (which Nelson is pertinent to) are faced by the inventor in the sense that the invention as claimed appears to solve such problems by a structurally similar solution. Since Nelson is reasonably pertinent to a problem faced by the inventor (even if it is not the same field of endeavor as the claimed invention), Nelson is considered analogous prior art. Therefore, the argument that a person of ordinary skill in the art seeking to solve the problem of how to concentrate such labeled cells at a particular location in the body would not look to Nelson at all to solve the problem of how to concentrate Demas' magnetically-labeled cells/materials at a particular location in the body is not found to be persuasive because the person of ordinary skill in the art seeking to solve the problems of how to position/attach magnets on/to a patient and how to integrate magnets into an article worn by the patient would look to Nelson to solve such problems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In page 11 of Applicant’s arguments filed 11/15/2018, Applicant asserts: “Applicant believes that one of ordinary skill in the art would conclude that the term “ultra-small” encompasses at least nanoparticles ranging between 1 nm and 30 nm in size, and likely larger and smaller nanoparticles as well.”
        2 The magnets in Demas generate a tailored magnetic field, with the magnets retained in/by the article so that the tailored magnetic field is directed toward the body of the patient so as to direct and/or retain the therapeutic USPIO nanoparticle-labeled cells to/at the target therapy site
        3 The magnets in Demas generate a tailored magnetic field, with the magnets retained in/by the article so that the tailored magnetic field is directed toward the body of the patient so as to direct and/or retain the therapeutic USPIO nanoparticle-labeled cells to/at the target therapy site
        4 In page 11 of Applicant’s arguments filed 11/15/2018, Applicant asserts: “Applicant believes that one of ordinary skill in the art would conclude that the term “ultra-small” encompasses at least nanoparticles ranging between 1 nm and 30 nm in size, and likely larger and smaller nanoparticles as well.”
        5 The magnets in Demas generate a tailored magnetic field, with the magnets retained in/by the article so that the tailored magnetic field is directed toward the body of the patient so as to direct and/or retain the therapeutic USPIO nanoparticle-labeled cells to/at the target therapy site
        6 The magnets in Demas generate a tailored magnetic field, with the magnets retained in/by the article so that the tailored magnetic field is directed toward the body of the patient so as to direct and/or retain the therapeutic USPIO nanoparticle-labeled cells to/at the target therapy site